Napton, Judge,
delivered the opinion of the court.
The second instruction which the court gave in this case, although a correct exposition of the law generally, was not, we think, proper under the circumstances. There was evidence to show that, by an accident to her machinery, the *339boat was detained some eight days beyond the usual period of her trips, and the instruction should have limited the recovery to full wages for a successful trip of the ordinary length. (The Elizabeth, 2 Dodson’s Ad. R. 403.)
The instruction which was asked on behalf of the boat, directing the jury to deduct wages which were earned or might have been earned on other boats, was properly refused, because there was no evidence given to show that such wages were obtained or could have been obtained.
We merely refer to the opinion of the court in the case of Th. Grant v. The Steamboat Maria Denning, for our opinion upon the points presented by the other instructions. (See ante, p. 280.)
The other judges concur.
Judgment reversed and cause remanded.